Citation Nr: 0021131	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-16 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to April 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
by the Huntington, West Virginia RO that denied entitlement 
to increased ratings for a low back disability and a left 
knee disability, each evaluated as 20 percent disabling.  
This matter also comes before the Board on appeal from a 
November 1997 rating decision by the Huntington, West 
Virginia RO that denied entitlement to a TDIU.


REMAND

The veteran contends that his service-connected low back 
disability and left knee disability are more disabling than 
currently evaluated.  The Board notes that the medical 
evidence of record contains many references to increased pain 
in the veteran's low back and left knee.  For example, a June 
1997 VA examination report notes the veteran's complaints of 
severe, continuous low back pain with radiation into the left 
lower extremity and considerable pain in the left knee with 
occasional buckling.  In addition, the veteran testified 
during an August 1997 hearing that his low back pain is 
constant.  He stated that he uses a TENS unit for the pain.  
The veteran further testified that the pain in his left knee 
is constant.  He indicated that his left knee has a tendency 
to give out, causing him to fall.  He stated that his left 
knee swells occasionally, at which time he experiences 
locking.  A February 1999 VA examination report notes the 
veteran's complaints of constant low back pain with radiation 
into the left lower extremity and left knee pain.  Diagnoses 
included: facet osteoarthritis and degenerative disc disease 
of the lumbar spine with possible disc herniation at L4-5; 
and status post operative open medial meniscectomy of the 
left knee with degenerative arthritis and loose body in the 
joint.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected joint or musculature.  In such instances, the 
provisions of 38 C.F.R. § 4.40 (1999) require that 
examinations be conducted that adequately portray not only 
the identifiable anatomical damage, but the functional loss 
experienced by the veteran.

More specifically, in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (Court) specifically pointed out that an 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45 (1999).  Id.  

In reviewing the record, the Board notes that the most recent 
VA examination for the purpose of evaluating the veteran's 
service-connected low back disability and service-connected 
left knee disability was performed in February 1999.  In 
reviewing the 1999 VA examination report, it appears that the 
extent of functional disability due to pain is not adequately 
portrayed in accordance with the directives of the Court in 
DeLuca.  In this regard it is noted that 38 C.F.R. § 4.40 
requires that rating of disabilities of the musculoskeletal 
system reflect functional loss due to pain and reduced 
strength or endurance.  A part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.45, 
4.59.  In DeLuca the Court emphasized that a VA rating 
examination must be conducted so as to portray adequately not 
only the identifiable anatomical damage, but also the 
functional loss experienced by the veteran.  As noted above, 
the Court specifically pointed out that such examinations 
must include consideration of all factors identified in 38 
C.F.R. §§ 4.40, 4.45.  DeLuca specifically requires that the 
medical examiner should be asked to determine whether there 
is any weakened movement, excess fatigability, or 
incoordination attributable to the service-connected low back 
disability or the service-connected left knee disability; 
and, if feasible, these determinations should be expressed in 
terms of the degree of additional range of motion loss or 
ankylosis.  Additionally, the medical examiner should be 
asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups.  
This determination should also, if feasible, be portrayed in 
terms of the degree of additional range of motion loss or 
ankylosis.  

Although further delay is regrettable, additional VA 
orthopedic examination is warranted to ensure a fully 
informed decision regarding the veteran's claims.  It is the 
Board's judgment that a VA neurological examination is also 
warranted for the purpose of determining the current severity 
of the veteran's service-connected low back disability.  Up-
to-date treatment records should also be compiled on remand.

Finally, it should be pointed out that VA General Counsel has 
addressed the question of multiple ratings when evaluating 
knee disabilities.  VAOPGCPREC 23-97 (July 1, 1997).  It was 
specifically held that arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
Such an opinion suggests that separate ratings may be awarded 
for limitation of motion and instability.

Turning to the veteran's claim for a TDIU, the Board 
initially notes that documentation included in the claims 
folder indicates that the veteran has participated in a VA 
vocational rehabilitation program.  The Board is of the 
opinion that the veteran's vocational rehabilitation folder, 
if existent, must be obtained and added to the claims folder 
prior to appellate disposition.

Furthermore, the Board notes that Court held in Friscia v. 
Brown, 7 Vet. App. 294 (1995), that the Board has a "duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work."  The 
veteran underwent a VA examination for the purpose of this 
appeal in February 1999; the record does not indicate that 
the February 1999 VA examiner, or any other recent examiner, 
provided an opinion regarding what effect the appellant's 
service-connected disabilities have on his ability to work.  
Accordingly, an opinion as to what effect the veteran's 
service-connected disabilities have on his ability to work, 
with supporting rationale, should be obtained on remand.

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his low back disability and 
left knee disability since 1999.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
medical records concerned with treatment 
of the veteran since 1999.

2.  The RO should obtain the veteran's VA 
Vocational Rehabilitation folder and 
associate it with the claims file.  If 
the folder is not available, or the 
search for the folder otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

3.  Thereafter, the veteran should be 
scheduled for special VA neurological and 
orthopedic examinations for the purpose 
of determining the current severity of 
his service-connected low back and left 
knee disabilities.  The claims file must 
be made available to the examiners for 
their review.

a.  With regard to the low back, the 
neurologic examiner should note all 
symptoms compatible with sciatic 
neuropathy, including characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc(s).  The neurologist should 
also note the frequency and duration of 
attacks of such symptomatology and 
objective neurological findings.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).  All indicated tests should be 
accomplished.  The orthopedic examiner 
should fully describe any weakened 
movement, excess fatigability and 
incoordination present.  Determinations 
on whether the veteran's back exhibits 
pain with use should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  All indicated tests 
and x-ray examinations should be 
conducted.

b.  With regard to the left knee, the 
orthopedic examiner should conduct all 
indicated special tests and studies, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The orthopedic examiner 
should fully describe any weakened 
movement, excess fatigability and 
incoordination present.  If feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.

c.  In addition, the examiners should 
provide an opinion for the record as to 
the effect that each of the veteran's 
service-connected disabilities has on his 
ability to work.

4.  Upon receipt of the examination 
reports, the RO should review the reports 
to ensure that they are adequate for 
rating purposes.  If not, the RO should 
return the examination report(s) to the 
examining physician(s) and request that 
all questions be answered.

5.  Following the completion of all 
development, the RO should review the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  Consideration should 
specifically be given to the question of 
whether separate ratings may be assigned 
for the left knee disability based on 
instability and limitation of motion.  If 
any action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




